DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 02/16/2022 (“02-16-22 OA”), the Applicant amended independent claims 1, 7 and 13 in a reply filed on 03/14/2022. Applicant’s amendments to independent claims 1, 7 and 13 have substantively changed the scope of claims 1, 7 and 13 and their respective dependent claims.
Currently, claims 1-18 are examined as below.
Response to Arguments
Applicant’s amendments to claims 2, 8 and 14 have overcome the 112(b) rejections as set forth under line item number 1 in the 02-16-22 OA.
Applicant’s amendments to independent claims 1, 7 and 13 have overcome the prior-art rejections as set forth under line item number 2 in the 02-16-22 OA.
New references are introduced. New rejections under 35 U.S.C. 102(a)(1) and 102(a)(2) are provided as follows.
I. Prior-art rejections based on Reeswinkel
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0029074 A1 to Reeswinkel et al. (“Reeswinkel”).

    PNG
    media_image1.png
    393
    625
    media_image1.png
    Greyscale

	Regarding independent claim 1, Reeswinkel in Fig. 2 and Annotated Fig. 2 teaches a light emitting diode package 100 (¶ 92, optoelectronic component 100), comprising: 
5- a housing 12 (¶ 92 & ¶ 82, housing body 12), wherein the housing 12 comprises a top section 12U (Annotated Fig. 2) having an aperture 12A (Annotated Fig. 2) and a bottom section 12L (Annotated Fig. 2); 
- a lead frame 13 (¶ 82, leadframe 13) associated with the housing 12 (Fig. 2 & ¶ 82), wherein the lead frame 13 comprises a first electrode 13L (Annotated Fig. 2 & ¶ 82, left portion of leadframe 13 made of copper, which is an electrical conductor i.e., electrode) and a second electrode 13R (Annotated Fig. 2 & ¶ 82, right portion leadframe 13); 
- a light emitting diode light source 2 (¶ 82 & ¶ 5, optoelectronic semiconductor chip 2 is an LED), wherein the light emitting diode light 10source 2 is associated with the aperture 12A of the housing 12 (Annotated Fig. 2); 
- an encapsulant 4 (¶ 92, inorganic encapsulation 4), wherein the encapsulant 4 is associated with at least a portion of the light emitting diode light source 2 and the housing 12; and 
- a protective coating 31 (¶ 87, first layer 31 of encapsulation 3) associated with at least a portion of the encapsulant 4 and the housing 12, wherein the protective coating 31 has a thickness of 25 μm (¶ 30 & ¶ 87, the second layer 32 has a thickness at most a fifth of the maximum thickness of the first layer 31 and the maximum thickness of the second layer 32 is at most 5 μm. That is, the first layer (i.e., layer 31) has a thickness of 5 μm x 5 = 25 μm), which anticipates the claimed range from 1 micron to 25 microns, and wherein the protective coating 31 comprises an oxygen permeability of less than 500 cc/m2/day, and wherein the protective coating 31comprises a light transmissivity of at least 75% (Reeswinkel discloses the first layer 31 of the encapsulation, with the thickness within the claimed range (¶ 30), is formed of silicone including thermosetting silicone (¶ 17) and silicone with methyl (¶ 17), which are the same silicone material (i.e., heated cured silicone resin and methyl-based silicon polymer) as the Applicant purported for the protective coating in disclosure (see paragraphs 49-51 in the specification of the present application), and therefore would have the same oxygen permeability and light transmissivity as claimed).
Regarding claim 2, Reeswinkel in Fig. 2 further teaches the protective coating 31 covers a top surface of the encapsulant 4 and a top surface of the housing 12 (Fig. 2).
	Regarding claim 3, Reeswinkel in Fig. 2 further teaches the protective 20coating 31 is thin and translucent and/or transparent (¶ 30, the layer 32 is thin with a thickness of 25 μm (see the rejections of claim 1 as noted above); ¶ 8 & ¶ 16, at least partially transparent i.e., translucent and/or transparent).
Regarding claim 4, Reeswinkel in Fig. 2 further teaches the protective coating 31 comprises a heated cured silicone resin (¶ 17, thermosetting silicone).
Regarding claim 5, Reeswinkel in Fig. 2 further teaches the protective coating 31 comprises any form of a silicone system (¶ 17, silicone).
Regarding claim 6, Reeswinkel in Fig. 2 further teaches a 5secondary protective coating 32 (¶ 92 & ¶ 87, second layer 32 of the encapsulation 3) positioned on top of the first protective coating 31.
Regarding independent claim 7, Reeswinkel in Fig. 2 and Annotated Fig. 2 teaches a light emitting diode package 100 (¶ 92, optoelectronic component 100), comprising: 
- a housing 12 (¶ 92 & ¶ 82, housing body 12), wherein the housing 12 comprises a top section 12U (Annotated Fig. 2) having an aperture 12A (Annotated Fig. 2); 
10- a lead frame 13 (¶ 82, leadframe 13) associated with the housing 12 (Fig. 2 & ¶ 82), wherein the lead frame 13 comprises a first electrode 13L (Annotated Fig. 2 & ¶ 82, left portion of leadframe 13 made of copper, which is an electrical conductor i.e., electrode) and a second electrode 13R (Annotated Fig. 2 & ¶ 82, right portion leadframe 13); 
- a light emitting diode light source 2 (¶ 82 & ¶ 5, optoelectronic semiconductor chip 2 is an LED), wherein the light emitting diode light source 2 is associated with the aperture 12A of the housing 12 (Annotated Fig. 2); 
- an encapsulant 4 (¶ 92, inorganic encapsulation 4), wherein the encapsulant 4 is associated with at least a 15portion of the light emitting diode light source 2 and the housing 12; and 
- a protective coating 31 (¶ 87, first layer 31 of encapsulation 3) associated with at least a portion of the encapsulant 4 and the housing 12, wherein the protective coating 31 ranges in thickness of 25 μm (¶ 30 & ¶ 87, the second layer 32 has a thickness at most a fifth of the maximum thickness of the first layer 31 and the maximum thickness of the second layer 32 is at most 5 μm. That is, the first layer (i.e., layer 31) has a thickness of 5 μm x 5 = 25 μm), which anticipates the claimed range from 1 micron to 25 microns, and wherein the protective coating 31 comprises an oxygen permeability of less than 500 cc/m2/day, and wherein the protective coating 31 comprises a light transmissivity of at least 75% (Reeswinkel discloses the first layer 31 of the encapsulation, with the thickness within the claimed range (¶ 30), comprises silicone including thermosetting silicone (¶ 17) and silicone with methyl (¶ 17), which are the same silicone material (i.e., heated cured silicone resin and methyl-based silicon polymer) as the Applicant purported for the protective coating in disclosure (see paragraphs 49-51 in the specification of the present application), and therefore would have the same oxygen permeability and light transmissivity as claimed).
Regarding claim 8, Reeswinkel in Fig. 2 further teaches the protective coating 31 covers a top surface of the encapsulant 4 and a top surface of the housing 12 (Fig. 2).
Regarding claim 9, Reeswinkel in Fig. 2 further teaches the protective 20coating 31 is thin and translucent and/or transparent (¶ 30, the layer 32 is thin with a thickness of 25 μm (see the rejections of claim 7 as noted above); ¶ 8 & ¶ 16, at least partially transparent i.e., translucent and/or transparent).
Regarding claim 10, Reeswinkel in Fig. 2 further teaches the protective coating 31 comprises a heated cured silicone resin (¶ 17, thermosetting silicone).
Regarding claim 11, Reeswinkel in Fig. 2 further teaches the protective coating 31 comprises any form of a silicone system (¶ 17, silicone).
Regarding claim 12, Reeswinkel in Fig. 2 further teaches a 5secondary protective coating 32 (¶ 92 & ¶ 87, second layer 32 of the encapsulation 3) positioned on top of the first protective coating 31.
II. Prior-art rejections based on Tamaki
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0340569 A1 to Tamaki et al. (“Tamaki”).

    PNG
    media_image2.png
    260
    542
    media_image2.png
    Greyscale

Regarding independent claim 13, Tamaki in Fig. 1B teaches a light emitting diode package 1 (¶ 136, light emitting device 1), comprising: 
- a lead frame 3 (¶ 136, a pair of connection terminals 3; ¶ 84, connection terminal is a lead frame), wherein the lead frame 3 comprises a first electrode 3 (Fig. 1B, connection terminal 3 on the left) and a 15second electrode 3 (Fig. 1B, connection terminal 3 on the right); 
- a light emitting diode light source 5 (¶ 136, light emitting element 5; ¶ 148, the light emitting element 5 is a LED chip); 
- an encapsulant 7 (Fig. 1B & ¶ 136, light reflecting member 7 encapsulates the LED light source 5 i.e., encapsulant), wherein the encapsulant 7 is associated with at least a portion of the light emitting diode light source 5;
- a protective coating 10 (¶ 155, light transmissive member 10) associated with at least a portion of the encapsulant 7, wherein the protective coating 10 has a thickness of 20 µm (¶ 155), which anticipates the claimed range from 1 micron to 25 microns, and wherein the protective coating 10 comprises an oxygen permeability of less than 500 cc/m2/day, and wherein the protective coating 10 comprises a light transmissivity of at least 75% (Tamaki discloses the light transmissive member 10, with the thickness within the claimed range (¶ 155), includes thermosetting silicone resin (¶ 126-¶ 127), which is the same silicone resin material (i.e., heated cured silicone resin) as the Applicant purported for the protective coating in disclosure (see paragraphs 49 and 51 in the specification of the present application), and therefore would have the same oxygen permeability and light transmissivity as claimed)); and
- wherein the light emitting diode package 1 is void of a housing (Fig. 1B).
Regarding claim 14, Tamaki in Fig. 1B further teaches the protective coating 10 covers a top surface of the encapsulant 7.
Regarding claim 15, Tamaki in Fig. 1B further teaches the protective coating 10 is thin (Fig. 1B & ¶ 155, thickness of 20 microns) and translucent and/or transparent (¶ 155, light transmissive is at least partially translucent and/or transparent).
Regarding claim 16, Tamaki in Fig. 1B further teaches the 5protective coating 10 comprises a heated cured silicone resin (¶ 126-¶ 127, thermosetting silicone resin; see the rejection of claim 13 as noted above).
Regarding claim 17, Tamaki in Fig. 1B further teaches the protective coating 10 comprises a silicone system (¶ 126-¶ 127).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 18 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, a secondary protective coating positioned on top of the first protective coating.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                          

/JAY C CHANG/Primary Examiner, Art Unit 2895